DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai (JP 2002-310207) in view of Bach et al (WO 2012/104395).
As per claim 1, Asai discloses an electromotively actuated drum brake module (Abstract) with a cable pull actuator arrangement ([0003]) for motor vehicles, comprising: 
a cable pull actuator ([0003]) which is arranged on an outer side of an anchor plate (10) and which serves for driving a translational actuation movement of brake pads (13), which brake pads are arranged on an inner side in an interior of a brake drum ([0003]), such that said brake pads can perform an actuation movement in the direction of the brake drum ([0003]); and 
an adapter (40) arranged between the cable pull actuator and the anchor plate, 
wherein the adapter comprises a single sheet of material (40; [0023]) provided in unipartite form (40; [0023]) and being formed into a frame having multiple planar walls (40) which are arranged at an angle and obliquely with respect to one another (40), the frame defining a cavity (Cavity, See annotated Fig. 1), the frame having, on one side, at least one planar fastening flange (43, Figure 1) for accommodating the cable pull 
Bach et al discloses a drum brake module comprising an electromechanical cable pull actuator (8) which is arranged on an outer side of an anchor plate (2) and which serves for driving a rotation-translation converter (Page 4, ¶ 17-22 of the translation) for converting a rotational drive input rotary movement into a translational actuation movement of brake pads (6a, 6b).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake actuator of Asai by using a rotary to linear electromechanical brake actuator as taught by Bach et al in order to provide greater braking force with less user effort.

    PNG
    media_image1.png
    689
    562
    media_image1.png
    Greyscale

As per claim 2, Asai and Bach et al disclose the electromotively actuated drum brake module for motor vehicles as claimed in claim 1.  Asai further discloses wherein the multiple planar walls (40) are connected to one another and/or to the fastening flange by way of flexurally stiff joints ([0023]).

As per claim 4, Asai and Bach et al disclose the electromotively actuated drum brake module for motor vehicles as claimed in claim 2.  Asai further discloses wherein the flexurally stiff joints are stiffened by way of a rib (12), but not a plurality of ribs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame body of Asai by using multiple reinforcing ribs in order to provide greater strength.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 (VI)(B)).
As per claim 5, Asai and Bach et al disclose the electromotively actuated drum brake module for motor vehicles as claimed in claim 1.  Asai further discloses wherein the multiple planar walls are arranged in skewed fashion relative to the anchor plate and are seated on the anchor plate, substantially parallel to an outer side of the anchor plate (40), by way of at least three support areas or foot points (The frame body 40 is supported annularly in hole 11.  Each segment of the hole is a support area, Fig. 1).
As per claim 6, Asai and Bach et al disclose the electromotively actuated drum brake module for motor vehicles as claimed in claim 2.  Asai further discloses wherein the fastening flange and the multiple planar walls form a regular or irregular polyhedron (40).
As per claim 7, Asai and Bach et al disclose the electromotively actuated drum brake module for motor vehicles as claimed in claim 1.  Asai further discloses wherein the adapter is in the form of a sheet-metal molded part or a plastic part ([0023]).
.
Response to Arguments
3.	Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 under Asai and Bach, the applicant argues that:

“In view of the above, Applicant submits Asai fails to disclose, teach, or suggest a planar fastening flange, as recited in claim 1. To the contrary, cylinder part 45 is cylindrical, not planar. Asai is therefore different from claim 1, which requires a planar fastening flange” (Page 6).

The Examiner has amended his interpretation of the art to cite wall (43) as the planar fastening flange and marking the curved portions of the housing as additional wall portions.
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN M. BOWES IV

Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657